NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       LORI ANN MORRIS, Appellant.

                             No. 1 CA-CR 17-0738
                               FILED 1-10-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-109217-001
            The Honorable Julie Ann Mata, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric Knobloch
Counsel for Appellee

Bain & Lauritano, Glendale
By Amy E. Bain
Counsel for Appellant
                             STATE v. MORRIS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Peter B. Swann joined.


W E I N Z W E I G, Judge:

¶1             Lori Ann Morris appeals her conviction and sentence for
forgery, a class 4 felony. She argues the evidence is insufficient to support
her conviction. We disagree and therefore affirm.

            FACTS AND PROCEDURAL BACKGROUND 1

¶2            Morris tried to cash a fake check from Aqua Chill, her former
employer, at a grocery store. She had never before cashed a check at the
grocery store, which was far from where she was later purported to be
driving. The store clerk said she needed to first register in the store’s
system. The clerk asked for identification, fingerprints and a picture. Once
registered, the clerk scanned the check into the system and a red flag
appeared on the screen, warning the clerk to decline the check. Morris
waited as the clerk spoke with a store manager. The grocery store’s
surveillance video showed Morris was pacing and appeared nervous.
Morris heard the clerk or manager use the word “fraudulent” and fled the
scene, leaving the fake check behind.

¶3             Police investigated. The check indicated it was issued by
National PEO, which processes checks for Aqua Chill, but National PEO
denied issuing the check. The check was printed on different paper than
usual, with dissimilar dimensions, perforation and font. The check lacked
a distinctive watermark. Additionally, the printed address on the check did
not align with the address window located on the envelope Morris claimed
it came in. The check number was thousands of numbers ahead of her final
two paychecks from Aqua Chill, which she cashed just days earlier at a
Walmart near her home.

¶4            The State charged Morris with forgery, a class 4 felony. A.R.S.
§ 13-2002(A), (C). A five-day jury trial ensued with several witnesses who


1      We view the evidence in the light most favorable to the prosecution.
See State v. Goudeau, 239 Ariz. 421, 461, ¶ 169 (2016).


                                     2
                            STATE v. MORRIS
                           Decision of the Court

testified, including Morris, a detective who specialized in forgery, the
grocery store’s employee, National PEO’s payroll supervisor and Aqua
Chill’s accountant.

¶5             Morris moved for a judgment of acquittal after the close of the
State’s case at trial under Arizona Rule of Criminal Procedure 20, arguing
the State failed to prove Morris knew the check was forged and acted with
an intent to defraud. The superior court denied the motion.

¶6           For her defense, Morris argued the state lacked sufficient
evidence. Morris and her father testified she had received the check in the
mail, and Morris believed that Aqua Chill sent the check to reimburse her
for overpayments she allegedly made for medical benefits. A unanimous
jury found Morris guilty of the charged forgery and the court sentenced her
to nine years in prison. Morris timely appealed. We have jurisdiction
pursuant to Ariz. Const. art. 6, § 9, and A.R.S. §§ 12-120.21(A)(1), 13-4031
and -4033(A)(1).

                               DISCUSSION

¶7            The sole issue on appeal is whether sufficient evidence
supports the forgery conviction. Morris argues no evidence was presented
indicating she intended to defraud and, in its absence, the court should
have granted her motion for judgment of acquittal. A.R.S. § 13-2002(A)
(forgery requires an “intent to defraud”). A person has the requisite intent
if the person’s objective is to cause a result or engage in conduct that the
statute proscribes. A.R.S. § 13-105(10)(a).

¶8             We review de novo the superior court’s denial of a motion for
judgment of acquittal and will affirm if substantial evidence supports the
conviction. Goudeau, 239 Ariz. at 461, ¶¶ 168-69. “Substantial evidence is
such proof that reasonable persons could accept as adequate and sufficient
to support a conclusion of defendant’s guilt beyond a reasonable doubt.”
Id. at 461, ¶ 169 (quotation omitted). Circumstantial evidence is sufficient
to show an intent to defraud. State v. Allen, 235 Ariz. 72, 76, ¶ 13 (App.
2014).

¶9            The superior court did not err in denying Morris’s motion
because substantial evidence supported her intent to defraud. Ariz. R.
Crim. P. 20(a) (defendant must be acquitted “if there is no substantial
evidence to support a conviction”); State v. Sullivan, 205 Ariz. 285, 287, ¶ 8
(App. 2003) (“In many cases [fraudulent intent] must be inferred from acts
of the parties, and inferences may arise from a combination of acts, even
though each act or instance, standing by itself, may seem unimportant.”


                                      3
                             STATE v. MORRIS
                            Decision of the Court

(quoting State v. Maxwell, 95 Ariz. 396, 399 (1964))). Morris tried to cash a
fake check, nervously paced as the clerk examined the check and fled when
she heard someone use the word “fraudulent,” leaving the fake check
behind. The detective opined that Morris was nervous and fled because “it
was taking too long.” The check was unlike two Aqua Chill checks that
Morris had cashed just days earlier. Morris had never cashed a check at the
grocery store before and was thus unknown to its staff, and the location was
far from her intended destination. Finally, she claimed the check arrived in
a particular envelope, but the envelope’s transparent address window did
not align with and would not show the address printed on the check.

¶10           We are not persuaded by Morris’ attempt to point to evidence
she believes is more favorable for her position while discounting evidence
that supports her conviction. We will not reweigh the evidence or invade
the jury’s province. See State v. West, 226 Ariz. 559, 562-63, ¶¶ 16, 18 (2011).

                               CONCLUSION

¶11           We affirm Morris’ conviction and sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4